Citation Nr: 0401775	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-21 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from February 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating determination by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

Before a permanent and total disability rating for pension 
purposes can be assigned, VA must first perform an evaluation 
under the Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
in order to determine the percentage of impairment caused by 
each disability.  Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992).  

The appellant and his representative have argued that the RO 
failed to evaluate all of his disabilities, and the Board's 
review of the evidence would seem to confirm this complaint.  
For example, although private medical records document the 
appellant's treatment in 1998 for low back problems and for 
cervical and thoracic subluxations, the June 2002 rating 
action reflects no rating for either of these disabilities.  
Likewise, the RO has not rated the appellant's 
gastroesophageal reflux disease (which is different from a 
gastric ulcer), as reflected by the VA outpatient treatment 
records in the claims file.  

In addition, the report of the most recent VA examination of 
the appellant in May 2002 is not adequate for rating 
purposes.  It does not reflect findings or diagnoses 
pertinent to the appellant's arthritis, tinnitus, personality 
disorder, chronic dermatitis, etc.  The appellant has also 
not been accorded a current audiometric evaluation for the 
sensorineural hearing loss diagnosed on the May 2002 VA 
examination and documented even earlier.  

The appellant claims that he has not held substantially 
gainful employment since 1996.  He should be requested to 
provide a complete employment history since 1995 and to 
document his attempts to seek employment since he was last 
employed.  The appellant has also complained that his Social 
Security records were not discussed by the RO.  No such 
evidence is currently of record.  

The appellant also provided a release form to enable the RO 
to obtain medical treatment records from a Dr. Barone in 
Jamestown, NY.  He was later told by the RO that Dr. Barone 
had not replied to the RO's requests for the medical records 
pertaining to his treatment of the appellant's glandular 
problems and arthritis when, in fact, Dr. Barone's office 
indicated that they had no record of having seen the 
appellant as a patient.  The appellant is advised that he is 
now solely responsible for obtaining and submitting these 
private medical records, if they exist, in support of his 
claim.  He has one year in which to submit this evidence 
unless he waives the one-year time limit, but the RO may 
adjudicate his claim before the one year expires.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ 5103(b)).  

Finally, although the RO has apparently decided that 
extraschedular consideration of the appellant's pension claim 
under 38 C.F.R. §§ 3.321(b), 4.17 & 4.18 is not warranted, 
the May 2002 rating action does not reflect a legally 
adequate discussion of the reasons and bases for this 
determination.  This deficiency must be remedied upon remand 
of the appeal.  

Accordingly, this appeal is REMANDED to the RO for the 
following actions:  

1.  The RO should obtain and incorporate 
into the claims file copies of all VA 
medical records, both inpatient and 
outpatient, pertaining to the appellant's 
treatment at the Erie VA Medical Center 
from 2000 to the present; and also any 
relevant records from the Social Security 
Administration.  

2.  The RO should also request that the 
appellant submit a complete employment 
history (including total annual income) 
since 1995 and to document his attempts 
to seek employment since he was last 
employed.  

3.  The RO should also accord the 
appellant comprehensive VA medical 
examinations (including audiometric and 
psychiatric evaluations) in order to 
identify and evaluate all of his current 
disabilities.  The VA examiners should 
also be requested to comment upon the 
effects of the appellant's current 
disabilities, both separately and in 
combination, upon his ability to obtain 
and retain substantially gainful 
employment.  

4.  After all appropriate evidentiary 
development has been completed, the RO 
should rate each of the veteran's ratable 
disabilities under the applicable 
schedular criteria.  

5.  The RO should next readjudicate the 
claim seeking a permanent and total 
disability rating for pension purposes 
under both the "average person" and 
"individual unemployability due to 
lifetime disabilities" standards, and 
including a comprehensive discussion of 
whether extraschedular consideration is 
warranted.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




